ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

James T. Harris was suspended from the practice of law for a period of one year by Order of this Court entered on April 21, 1994. Kentucky Bar Association v. Harris, Ky., 875 S.W.2d 97 (1994). Harris filed an application for reinstatement to the practice of law in this Commonwealth pursuant to *531SCR 3.510 and complied with the requirements of the rules pertaining to reinstatement.
The Inquiry Tribunal of the Kentucky Bar Association recommended that the application for reinstatement be granted. We concur with the recommendation of the Tribunal.
IT IS THEREFORE ORDERED that James T. Harris be and is hereby reinstated to the practice of law in this Commonwealth on condition of the payment of any costs incurred by the Character and Fitness Committee’s investigation.
All concur, except BAKER, J., not sitting.
ENTERED: April 25, 1996.
/s/ Robert F. Stephens Chief Justice